Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The most recent listing of claims filed on 10/07/2021 will replace all prior versions and listings of claims in the application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 22, and 23, closest prior art Kee et al. (PGPub No US 2019/0354782 A1), Harada (PGPub No US 2018/0196127 A1), and Izadian (PGPub No US 2018/0113210 A1) (hereinafter Kee, Harada, and Izadian, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Kee teaches training a machine learning model for use in autonomous vehicle control (¶[0022]) and generating a plurality of training instances in order to train the machine learning model (FIG. 1; FIG. 10; ¶[0019]; ¶[0154]) by using previously obtained vehicle data in which an additional vehicle is detected (FIG. 1; FIG. 10; ¶[0047]; ¶[0154]). Kee further teaches generating the machine learning model by applying the previously obtained vehicle data, determining a difference between the vehicle data and the prediction of the machine learning model, and updating one or more weights in the machine learning model based on the difference (FIG. 10; ¶[0156]; ¶[0157]; ¶[0158]). Kee fails to teach receiving additional vehicle data from a sensor suite on an additional vehicle, wherein the additional vehicle sensor suite is a removable hardware pod. 

Izadian teaches the sensor suite on the additional vehicle is a removable hardware pod (FIG. 2; FIG. 3; ¶[0023]; ¶[0053]; ¶[0057]). However, Izadian describes implementing the removable hardware pod in order to allow a non-autonomous vehicle to become partially or fully autonomous (¶[0023]), wherein the additional vehicle sensors in the removable hardware pod are primarily used to detect the environment around the additional vehicle. Thus, Izadian fails to teach determining an instance of additional vehicle data using the sensor suite within the removable hardware pod wherein the additional vehicle data indicates a current state of at least one attribute of the additional vehicle. That is, Izadian fails to teach an instance of additional vehicle data, obtained from additional vehicle sensors in a removable hardware pod, that indicate a current state of an attribute of the additional vehicle because the sensors within the removable hardware pod are directed at the environment of the additional vehicle and not at the additional vehicle itself.  
The combination of Kee, Harada, and Izadian fails to teach an instance of additional vehicle data, obtained from additional vehicle sensors in a removable hardware pod, that indicate a current state of an attribute of the additional vehicle. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668